DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-27 are pending. The amendment filed on 08/15/2022 has been entered. Claims 11-13, 17-18 are withdrawn.
Claims 1-10, 14-16, 19-27 are under consideration.
Priority
The instant application claims foreign priority benefit to U.S. national stage filing under 35 U.S.C. § 371 from International Application No. PCT/GB2018/000064, filed on 11 April 2018, and published as WO2018/189501 on 18 October 2018, which claims the benefit under 35 U.S.C. 119 to United Kingdom Application No. GB 1705955.1, filed on 13 April 2017. As such the effectively filed date for the instant application is April 13, 2017.
Withdrawn/Claim Objections/Necessitated by Amendment
Claim 10 objected to because of the following informalities is withdrawn in view of Applicants amendment.
Withdrawn Claim Rejections - 35 USC § 112 Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 9, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicants amendment.
Maintained/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 remain rejected and also apply to newly added claims 14-16, 19-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record. 
Claim 1 is drawn to an in vitro method of altering cells comprising culturing them in a growth factor gradient, wherein the method comprises generating said gradient by sustained release of the growth factor by a polyhedral delivery system (PODS) to set up the gradient, wherein the PODS is in the form of microcrystals comprising polyhedron proteins and the growth factor and wherein the concentration of the growth factor is the highest at the PODS and decrease with distance away from the PODS. Depended claim 10 is drawn to the method according to claim 1 wherein said growth factor comprises a polypeptide comprising (i) full length NGF according to SEQ ID NO:1 or mature NGF according to SEQ ID NO: 2 or homologues and/or thereof with at least 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, and (ii) a targeting portion comprising H1 (SEQ ID NO: 3) or VP3 (SEQ ID NO: 4) or homologues and/or fragments thereof with at least 90% sequence identity to SEQ ID NO: 3 or SEQ ID NO: 4.
Accordingly the claims embrace any growth factor and variants thereof having widely variant sequences and structures that constitutes a genus of growth factors and still altering cells that still sustain release the genus of growth factor to set up the gradient in a polyhedral delivery system. 
A genus of growth factors having any sequence and variants thereof and any structure is far larger than the relatively one species of growth factor  exemplified by applicants.
The specification exemplified in example 2, construction of NGF Polyhedra. The cDNA encoding the NGF ORF was purchased from Toyobo in an entry vector. The full-length (241 amino acids) and mature (120 amino acids) form NGF were cloned and subcloned into each destination vector (pDEST/VP3, and pDEST/H1), resulting in production of the transfer vectors encoding the full-length or mature form of NGF fused with VP3 or H1 tags (pTransH1/full NGF, pTransH1/mature NGF, pTransVP3/full NGF, and pTransVP3/mature NGF). These transfer vectors were co-transfected into Sf21 and/or Sf9 insect cells with BaculoGold.TM. baculovirus linearized DNA. After incubation for 5 days at 27.degree. C., recombinant baculoviruses expressing the full-length and mature forms of NGF with VP3 or H1 tags were harvested and stored at 4.degree. C.  [0108] Full-length or mature NGF was fused with polyhedron-targeting tags (H1 or VP3) to obtain NGF-encapsulated polyhedra (PODS NGF) (FIG. 1).
The NGF growth factor exemplified proteins do not demonstrate possession of the entire genus because, the NGF species of growth factors don’t demonstrate possession of this particular species that represents the plethora of growth factors having any sequence and any structure, and variants thereof that meet the functional requirements of the claim.
Accordingly the claims embrace a number of growth factor protein amino acid sequences in a PODS, wherein said growth factor comprises a polypeptide comprising (i) full length NGF according to SEQ ID NO: 1 or mature NGF according to SEQ ID NO: 2 or homologues and/or thereof with at least 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, and (ii) a targeting portion comprising H1 (SEQ ID NO: 3) or VP3 (SEQ ID NO: 4) or homologues and/or fragments thereof with at least 90% sequence identity to SEQ ID NO:3 or SEQ ID NO: 4 constituting a genus.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus. 
The instant claims embrace (i) a genus of undefined polypeptides of the full length of NGF of SEQ ID NO: 1 or a genus of mature NGF of SEQ ID NO: 2, or a genus of any homologues and or thereof with at least 70% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2 and (ii) a genus of targeting portion comprising helix 1 (H1) of SEQ ID NO: 3 or a genus of VP1 of SEQ ID NO: 4 or a genus of homologues and/or fragment thereof with at least 90% identity to SEQ ID NO: 3 or SEQ ID NO: 4, wherein said proteins alter a genus of cells and a genus of growth factors.
The instant claims are drawn to the method according to claim 1 wherein said growth factor comprises a polypeptide comprising (i) full length NGF according to SEQ ID NO: 1 or mature NGF according to SEQ ID NO: 2 or homologues and/or thereof with at least 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, and (ii) a targeting portion comprising helix 1 (H1) (SEQ ID NO: 3) or VP3 (SEQ ID NO: 4) or homologues and/or fragments thereof with at least 90% sequence identity to SEQ ID NO: 3 or SEQ ID NO: 4.
The claims require specific functions of the polypeptides including altering cells in PODS. Therefore, the claims will be given the broadest reasonable interpretation, where the cells must have altered activity. The growth factor polypeptides are not adequately described in the context of structure/function correlation for the encompassed growth factor polypeptides or a representative number of species still alter cells in PODS.
The specification described in example 1. Generic Method for Construction, Expression and Purification of Growth Factor Polyhedra of Table 1. [0104] The requisite cDNA for selected growth factors (see Table 1) was purchased from commercial suppliers. Using standard cloning techniques, growth factors sequences were cloned and subsequently subcloned into transfection the plasmids pDEST/VP3 and/or pDEST/H1), resulting in the production of transfer vectors encoding a growth factor sequence fused to VP3 or H1 tags, C-terminally or N-terminally, respectively. Then, Spodoptera frugiperda cells were co-transfected with growth factor transfection vectors and a linear version of non-recombinant parent baculovirus DNA. The successful homologues recombination within insect cells inserted growth factor sequences into the baculovirus genome and so created a recombinant baculovirus variant that allowed the co-expression of a tagged growth factor protein and the polyhedrin protein, both under the control of the polyhedrin promoter for maximum efficiency (example 1).
However, the production of transfer vectors encoding a growth factor sequence fused to VP3 or H1 tags, C-terminally or N-terminally, respectively do not represent the plethora of all growth factors in the contest of all growth factor proteins any sequence and any structure, that meet the functional requirements of the claim. Applicants have failed to provide either as structure/function correlation for the encompassed polypeptides or a representative number of species still alter cells in PODS away from the PODS and still retain sustained release of any amino acid fragments of the claimed genus of growth factors.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).
The skilled artisan cannot envision the detailed (i) full length NGF according to SEQ ID NO: 1 or mature NGF according to SEQ ID NO: 2 or homologues and/or thereof with at least 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, and (ii) a targeting portion comprising HI (SEQ ID NO: 3) or VP3 (SEQ ID NO: 4) or homologues and/or fragments thereof with at least 90% sequence identity to SEQ ID NO: 3 or SEQ ID NO: 4 structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of altering. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for altering it. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the sequence as set forth in SEQ ID NO: 1-4 sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ... To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed polypeptides, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine). As taught by Skolnick (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column).
The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Further, Miosge (Proc Natl Acad Sci US A. 2015 Sep 15;112(37): E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive functional assays, the sheer number and diversity of missense mutations that are possible for proteins means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly. This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). 
Applicant’s specification encompasses a plethora of wide-ranging fragments, variants of SEQ ID NO: 1-4 able to contribute to altering a cell in PODS and still retain sustained releases the plethora of growth factor to set up the gradient. Particularly, the speciation exemplifies in examples 2-7 PODS comprising only the full-length (241 amino acids) and mature (120 amino acids) form NGF where the full-length or mature form of NGF fused with VP3 or H1 tags (pTransH1/full NGF, pTransH1/mature NGF, pTransVP3/full NGF, and pTransVP3/mature NGF). Full-length or mature NGF was fused with polyhedron-targeting tags (H1 or VP3) to obtain NGF-encapsulated polyhedra (PODS NGF) (FIG. 1). Applicants have failed to provide either as structure/function correlation for the encompassed polypeptides or a representative number of species still alter cells in PODS away from the PODS and still retain sustained release of any amino acid fragments of the claimed genus of growth factors.
This is the case here, where specification discloses only one putative functional amino acid sequence, SEQ ID NO: 1-4 amino acids in length, for a polypeptide having the necessary activity, and provides no guidance on determining which polypeptide variants of SEQ ID NO: 1-4 that would have an activity of SEQ ID NO:1-4.To put the situation in perspective, the claims encompass any protein that is 90% similar to the 223 aa of SEQ ID NO: NO: 1 protein. That 10 percent variance results in a situation in which if one amino acid region is independently varied among the 223 different naturally occurring amino acids anywhere within the NGF protein, there would be an enormous amounts of different polypeptide molecules of such polypeptides not possessed by the applicants for the claimed genus is far larger than the relatively species number of the genus exemplified by applicants.
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by member of the genus of growth factors in PODS. Moreover, the art has recognized that there would be variation among the species of the genus of growth factor sequences and the NGF species of growth factors don’t demonstrate possession of this particular species that represents the plethora of growth factors having any sequence and any structure, and variants thereof that meet the functional requirements of the claim.
Response to arguments and the declaration.
To the extent applicant’s arguments filed on 08/15/2022 pertain to the teachings of the declaration by Dr. Michael Jones’ in view of the 112 first written description rejection as set forth above they are addressed below together.
1) 	Applicants argue Dr. Michael Jones’ Declaration Under 37 CFR. § 1.132 (hereinafter “the Declaration”), in conjunction with the Application Note (Appendix I; Hsiang-Tsun Chang et al., Acta Biomaterialia, 108, 2020, p1l11-127) as Appendix I therewith, support the notion that around the time the instant application was filed, the skill in the art was high enough that the application as filed conveyed possession of not only of the use of the claimed technology with NGF and the growth factors listed in Table 1 but also with growth factors extending beyond the ones literally disclosed in the application, including brain-derived neutrotrophic factor (BDNF) growth factor. The Declaration at paragraph 10. In addition, because the skill in the art was high, the Declaration and the publication included as Appendix I also demonstrate that the instant application as filed enables the full scope of the claims. Applicant’s arguments have been fully considered but are not persuasive.
In response for clarity of the record Applicants failed to provide in conjunction with the declaration an Appendix I; Hsiang-Tsun Chang et al., Acta Biomaterialia, 108, 2020, p1l11-127 in order to show how the claimed technology was used with brain- derived neutrotrophic factor (BDNF) growth factor.
It is also appearing the declaration due to a typographical error recites the instant application as ‘882 instead of the correct recitation as ‘881.
The conclusionary remarks on the paragraph 10 of the declaration that NGF and the growth factors listed in Table 1 but also with growth factors extending beyond the ones literally disclosed in the application, including brain-derived neutrotrophic factor (BDNF) growth factor does not provide any guidance with respect to the genus of growth factors would affect the sustained release of the plethora of growth factors by PODS and the extent of such sustained release for any growth factor affect the PODS.  The claims encompass any growth factor and fragment of SEQ ID NOs: 1-4 with less than the full length of SEQ ID Nos: 1-4. Applicants have not shown that any growth factor comprising less than the full length full length of SEQ ID Nos: 1-4 would retain a sustain release of any growth factor for the PODS which have the highest concentration of growth factors and the plethora of growth factors is decreased away from the PODS plus as well any cell in culture away from the PODS influence sustained release from the PODS. A skilled artisan cannot, as one can do with the full described genus, denote or recognize the identity of the members of the plethora of members the genus which would exhibit the structural and functional properties of the claims.
2) 	Applicants argue  the declaration at paragraph 6 provides that a range of different growth factors may be used. For instance, Table 1 at pages 5 to 7 of the application as filed describes a range of different growth factors and exemplified constructs for expressing them, any one or more of which may be used in the methods described in the application.  Applicant’s arguments have been fully considered but are not persuasive.
In response, a range of different growth factors contemplated in Table 1, that  describes a range of different growth factors and exemplified constructs for expressing them, as well as any one or more of which may be used does not provide any guidance at all with respect to the sustained release of any fragment of growth factors.  Applicants have failed to provide either as structure/function correlation for the encompassed polypeptides or a representative number of species still alter cells in PODS away from the PODS and still retain sustained release of any amino acid fragments of the claimed genus of growth factors. Particularly, the speciation exemplifies in examples 2-7 PODS comprising only the full-length (241 amino acids) and mature (120 amino acids) form NGF where the full-length or mature form of NGF fused with VP3 or H1 tags (pTransH1/full NGF, pTransH1/mature NGF, pTransVP3/full NGF, and pTransVP3/mature NGF). Full-length or mature NGF was fused with polyhedron-targeting tags (H1 or VP3) to obtain NGF-encapsulated polyhedra (PODS NGF) (FIG. 1). A skilled artisan cannot, as one can do with a fully described genus, recognize the identity of the  members of the genus that exhibit the structural and functional properties of the claims. Miosge notes that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive functional assays, the sheer number and diversity of missense mutations that are possible for proteins means that their functional importance must presently be addressed primarily by computational inference. The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible. Thus, written description requirement is not satisfied for the claimed genus of growth factors.


3)	Applicants argue Example 1 of the application as filed provides that the requisite cDNA for the growth factors listed in Table 1 can be cloned into plasmids/vectors using standard cloning techniques. The Declaration at paragraph 8. This allowed the co-expression of tagged growth factor proteins and the polyhedrin protein (see page 16, lines 25 to 29 of the application as filed). Examples 2 to 6 describe methods relating to the construction and purification of Nerve Growth Factor (NGF) polyhedral (Examples 2 and 3), methods for preparing a gradient with such polyhedral (Example 4), method for culturing PC12 cells in the gradient (Example 5), and how the “PODS full- length NGF prominently induced axon extension from each [PC 12] cell.” The Declaration at paragraph 9, the results described in the Application Note demonstrate that the sustained release of BDNF using the PODS system enabled in vitro differentiation of human embryonic stem cell (hESC)-derived Otic Neuronal Progenitors into otic neuronal lineages in both 2D and 3D in vitro culture formats. Applicant’s arguments have been fully considered but are not persuasive.
In response, the requisite cDNA for the growth factors listed in Table 1 can be cloned into plasmids/vectors is not satisfied for the claimed genus of growth factors and because the claims encompass use of for example any protein that is 90% similar to the 223 aa of SEQ ID NO: NO: 1 protein. That 10 percent variance results in a situation in which if one amino acid region is independently varied among the 223 different naturally occurring amino acids anywhere within the NGF protein, there would be an enormous amounts of different polypeptide molecules of such polypeptides not possessed by the applicants for the claimed genus is far larger than the relatively species number of the genus exemplified by applicants. Applicants have not shown that any PODS comprising less than a full complement of SEQ ID Nos: 1-4 would retain the sustained release of the genus of growth factors. In fact Skolnick notes amino acid sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins. Further, just knowing the structure of the protein is also insufficient for prediction of functional sites. Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cell acknowledging that an enormous amounts of different polypeptide molecules of such polypeptides not possessed by the applicants for the claimed genus is far larger than the relatively species number of the genus exemplified by applicants.


Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment

Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over Nishishita (Biomaterials, 32: 3555-3563, 2011) in view of Romero-Ortega (WO2014130449) is withdrawn in view of Applicants claim amendments.
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632